J-A03003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 KENNETH M. REEVES                        :
                                          :
                    Appellant             :   No. 1566 WDA 2017

           Appeal from the Judgment of Sentence August 28, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0001958-2015

BEFORE:    BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                                FILED JULY 25, 2019

      Kenneth M. Reeves appeals from the judgment of sentence of twenty-

two and one-half to forty-five years of incarceration imposed following his

conviction of murder of the third degree, aggravated assault, and endangering

the welfare of a child (“EWOC”). We affirm.

      The trial court provided the following summary of the facts underlying

this appeal.

            On Saturday, December 6, 2014, detectives with the
      Pittsburgh Police were notified that a five-and-a-half-month old
      female child was found unresponsive and not breathing inside of
      417 Parklow Street in the City of Pittsburgh. Detectives were
      advised that the child, who would later be identified as [K.N.]
      (hereinafter referred to as “victim”), was transported to Children’s
      Hospital for evaluation and treatment.         Upon receiving this
      information, detectives went to Children’s Hospital, and, when
      they arrived, detectives observed medical personnel attempting
      to resuscitate the victim.       The emergency room attending
      physician told investigators the victim was being placed on a
      ventilator in the Intensive Care Unit and was listed in critical but
      stable condition.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03003-19



           While at Children’s Hospital, detectives spoke with
     paramedics who told them that, upon arrival at the victim’s
     residence, they discovered the victim lying on the floor. . . .
     [W]hen they initially assessed the victim, she was unresponsive,
     had no pulse, and was not breathing. Paramedics immediately
     began resuscitation efforts and continued those efforts as they
     transported victim to Children’s Hospital.

           [D]etectives conducted an initial interview of the victim’s
     mother, Julie Vojtash[, who] told detectives that she had placed
     the victim in her crib, located on the third floor of the residence,
     at approximately 8:00 p.m., and stated that the victim quickly fell
     asleep. [Ms.] Vojtash went on to explain that the victim had
     recently begun teething, which caused her to become fussy at
     times, but described her daughter as an otherwise happy, healthy
     baby.

            During her initial interview, [Ms.] Vojtash told investigators
     that [Appellant] was her boyfriend, and explained that he arrived
     at her residence at approximately 9:30 p.m. on the date of the
     incident. At the time of [Appellant’s] arrival, [Ms.] Vojtash was
     babysitting her sister’s children, who lived on the first floor of the
     residence. At approximately 10:00 p.m., [Ms.] Vojtash left
     [Appellant] and the victim - who was asleep in her crib – on the
     third floor and went downstairs to check on the other children.
     While downstairs speaking with her brother, [Ms.] Vojtash heard
     the victim crying loudly, and, when she went back to the third
     floor, she observed the victim awake and crying in her crib.

           When [Ms.] Vojtash asked [Appellant] what had occurred,
     he replied: “I don’t know.” Within minutes of [Ms.] Vojtash
     returning to the third floor, the victim lost consciousness and
     stopped breathing, while her mother was still holding her. After
     placing the victim on the floor and calling 911, [Ms.] Vojtash and
     her brother began performing CPR.

           During a subsequent interview, [Ms.] Vojtash recalled two
     recent incidents in which she had briefly left the victim alone with
     [Appellant]. On both occasions, she returned to find the victim
     crying loudly for no obvious reason. [Ms.] Vojtash told detectives
     that she did not suspect anything unusual when she discovered
     the victim crying, telling investigators that she attributed the
     victim’s crying to teething pain.

                                     -2-
J-A03003-19



            In the course of their investigation, detectives traveled to
      the victim’s [home, where they encountered Appellant, who]
      provided false identification information because he was on
      probation for a previous conviction of [EWOC] and aggravated
      assault [of a prior girlfriend’s four-year-old son]. Police also
      discovered a suboxone pill and two stamp bags of suspected
      heroin with [Appellant’s] belongings. . . .

             On Monday, December 8, 2014, detectives returned to
      Children’s Hospital . . . and spoke with the attending physician
      and a social worker, who advised them that the victim was
      technically brain dead and that arrangements were being made
      with [Ms.] Vojtash to determine when lifesaving efforts would be
      discontinued.    On that same day, detectives met with a
      caseworker from Allegheny County Children, Youth & Families[,
      who] informed detectives that Dr. Rachel Berger[, a board
      certified pediatric physician] from Children’s Hospital[,] had
      diagnosed [that] the victim suffered an acute subdural hematoma
      and cerebral edema . . . caused by recent head trauma, which
      would have caused her to exhibit signs and symptoms associated
      with head trauma not long after the precipitating injury occurred.
      Dr. Berger also advised the caseworker that the emergency room
      notes referenced bruising on the victim’s left temple and right
      arm.

            Detectives . . . [spoke to] Dr. Janet Squires, who . . .
      confirmed Dr. Berger’s findings, and added that the victim had
      also suffered extensive bilateral retinal hemorrhaging with
      vitreous hemorrhage, which, along with the other injuries, clearly
      evidenced physical abuse. Doctors confirmed that the victim did
      not have any underlying medical conditions which would
      predispose her to injuries which ultimately led to her death.

            The victim was taken off life support on December [10],
      2014, and was subsequently pronounced deceased later that
      same day. On December 30, 2014, the Allegheny County District
      Attorney’s Office received confirmation from the Allegheny County
      Medical Examiner’s Office that the victim’s cause of death was
      blunt force trauma to the head, and the manner of death was
      homicide.

Trial Court Opinion, 4/9/18, at 2-6.


                                       -3-
J-A03003-19


      Appellant was arrested and charged with the above-referenced crimes.

On December 10, 2014, Appellant consented to a videotaped interrogation by

police detectives. During the interview, Appellant denied inflicting the injuries

that caused the victim’s death, but admitted that he was alone with her before

she started crying, lost consciousness, and stopped breathing.               The

Commonwealth and Appellant filed numerous pretrial motions, including

cross-motions to preclude the introduction of medical expert evidence and

testimony. Appellant also filed pretrial motions to preclude the introduction

of prior bad acts evidence, including his prior convictions of EWOC and

aggravated assault. At a hearing to address the pretrial motions, Appellant’s

counsel also sought redaction of sixty-five portions of the interrogation video.

The trial court agreed to redact several parts of the video, but denied redaction

of the remaining portions.

      A jury trial commenced on May 22, 2017, at which Allegheny County

Detective Kevin McCue testified regarding his investigation of the severe

beating of H.P., the four-year-old son of Appellant’s prior girlfriend.      The

detective testified that H.P.’s mother left him in Appellant’s care for a few

hours, and when she returned, she observed extensive bruising. He further

testified that the bruising was visible on H.P.’s jaw, chin, cheek, chest, torso,

arms, sides, back, genitals, buttocks, hips, legs, and he had red marks on the

top of his head. According to the detective, Appellant initially denied beating




                                      -4-
J-A03003-19


H.P. and claimed that the boy had fallen off the couch; however, he ultimately

pled guilty to aggravated assault and EWOC.

       The Commonwealth also presented the testimony of two of K.N.’s

cousins, who testified that they had seen Appellant behaving aggressively

toward the victim and causing her to cry in the weeks leading up to her death,

including picking her up by one leg and swinging her back and forth, throwing

her up in the air, and grabbing and shaking her. The Commonwealth also

offered the testimony of Rachel Berger, M.D., an expert in pediatric brain

injuries from Children’s Hospital; Abdulrezak Shakir, M.D., the pathologist who

performed the victim’s autopsy; and Bennet Omalu, M.D., a world-renowned

pathologist and Chief Medical Examiner of San Joaquin County, California, who

performed an independent investigation into the victim’s death at the

Commonwealth’s request.

       At the conclusion of the trial, the jury convicted Appellant of murder of

the third degree, aggravated assault, and EWOC. On August 28, 2017, the

trial court sentenced Appellant to twenty to forty years of incarceration for

murder, followed by two and one-half to five years of incarceration for EWOC.1

Appellant timely filed post-sentence motions, which the trial court denied.




____________________________________________


1 The aggravated assault conviction merged with the third-degree murder
conviction for sentencing purposes. On that same date, Appellant entered a
negotiated guilty plea to multiple counts of possession of controlled
substances and related offenses.

                                           -5-
J-A03003-19


Appellant thereafter filed a timely notice of appeal and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

      Appellant raises the following issues for our review:

      1. Whether the trial court abused its discretion in permitting the
         Commonwealth to present evidence of [Appellant’s] prior
         conviction[s]?

      2. Whether the trial court abused its discretion when it denied
         [Appellant’s] motion in limine to exclude or edit the
         interrogation video?

      3. Whether the trial court abused its discretion in permitting the
         Commonwealth to introduce the testimony of Dr. Bennet
         Omalu?

      4. Whether the evidence presented by the Commonwealth was
         sufficient to support the convictions of third[-]degree
         [-]murder, aggravated assault, and [EWOC] against
         [Appellant]?

Appellant’s brief at 3 (issues reordered for ease of disposition).

      In his first and second issues, Appellant contends that the trial court

erred by denying his motions in limine. In reviewing the grant or denial of a

motion in limine, this Court applies an abuse of discretion standard of review.

See Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa.Super. 2013). “An

abuse of discretion will not be found based on a mere error of judgment, but

rather exists where the court has reached a conclusion which overrides or

misapplies the law, or where the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Alicia, 92 A.3d 753, 760 (Pa. 2014).




                                      -6-
J-A03003-19


      Regarding his first issue, Appellant claims the trial court abused its

discretion in denying his motion in limine to exclude evidence of his prior

convictions. Pursuant to Pa.R.E. 404(b)(1), “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that

on a particular occasion the person acted in accordance with the character.”

However, “[t]his evidence may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident. In a criminal case this evidence is

admissible only if the probative value of the evidence outweighs its potential

for unfair prejudice.” Pa.R.E. 404(b)(2).

      Appellant also claims that the trial court abused its discretion in denying

his request for a mistrial following the prosecutor’s references to his prior

convictions. A motion for a mistrial is within the discretion of the trial court.

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa.Super. 2003). A mistrial

upon motion of one of the parties is required only when an incident is of such

a nature that its unavoidable effect is to deprive the appellant of a fair and

impartial trial.   Id.   It is within the trial court’s discretion to determine

whether a defendant was prejudiced by the incident that is the basis of a

motion for a mistrial. Id. On appeal, our standard of review is whether the

trial court abused that discretion.

      Appellant acknowledges that his prior convictions stem from the severe

beating of H.P., the four-year-old son of Appellant’s prior girlfriend, when


                                      -7-
J-A03003-19


Appellant was alone with H.P.      However, he maintains that the trial court

should not have permitted the Commonwealth to make numerous references

to his prior convictions throughout the trial, noting that the prosecutor

referenced   Appellant’s   prior   convictions   in   her   opening   and   closing

statements, when she discussed the convictions and argued that Appellant

had concealed from the victim’s family—and lied to police about—his last name

because of his prior convictions. The prosecutor also discussed Appellant’s

prior convictions during the direct examination of Detective McCue, who

identified sixteen exhibits of H.P.’s injuries, and discussed in detail the facts

surrounding H.P.’s beating.        The Commonwealth additionally revisited

Appellant’s prior convictions during the direct examination of Ms. Vojtash and

her uncle, James Vojtash, when the prosecutor asked whether they or anyone

in their family had known Appellant’s last name or about his prior convictions.

      According to Appellant, the references to his prior convictions had no

purpose other than to prejudice him in the minds of the jury. He claims that

the convictions were not relevant to prove opportunity, identity, or a chain or

sequence of events; nor were they relevant to rebut any claim of accident,

mistake, or lack of intent, as Appellant did not assert those defenses. While

Appellant concedes that prior bad acts may be admissible to prove a common

plan or scheme, he asserts that “the two incidents are too attenuated to be

considered a signature crime or similar scheme or plan.” Appellant’s brief at

17. He points to the differences in the crimes, noting the ages of the victims,


                                       -8-
J-A03003-19


their gender, the placement and severity of their injuries, that the incidents

occurred nineteen months apart, and that Appellant was only with the victim

for a few minutes, whereas he was with Hunter for several hours.

       Appellant further argues that, even if the convictions were relevant for

an admissible purpose, their probative value was substantially outweighed by

their prejudicial impact.   He claims that his presumption of innocence was

stripped from him the moment the Commonwealth introduced his prior

convictions.   While Appellant acknowledges that the trial court provided a

cautionary instruction to the jury, he claims that it did not remove the taint.

Appellant maintains that he objected every time his prior convictions were

mentioned, and contends that the trial court should have granted his request

for a mistrial, since he was deprived of a fair and impartial trial.

       In order for a claim of error to be preserved for appellate review, a party

must    make   a   timely   and   specific   objection   before   the   trial   court.

Commonwealth v. Olsen, 82 A.3d 1041, 1050 (Pa.Super. 2013).                       Our

review of the record reveals Appellant did not, in fact, lodge an objection when

the prosecutor asked Ms. Vojtash and James Vojtash whether they or anyone

in their family had known about Appellant’s prior convictions, or when the

prosecutor discussed his prior convictions in her closing statement. See N.T.

Trial, 5/22/17, at 92-93, 121; N.T. Trial, 5/30/17, at 567-8.           Thus, those

challenges are waived.




                                       -9-
J-A03003-19


       With respect to Appellant’s preserved objections to the references to his

prior convictions, our Supreme Court has “long recognized an exception to the

general inadmissibility of other crimes evidence where there is a striking

similarity—or logical connection—between the proffered prior bad acts and the

underlying charged crime.” Commonwealth v. Hicks, 156 A.3d 1114, 1125

(Pa. 2017). Here, we believe that this standard is met, as both the victim and

H.P. were the small children of women that Appellant was dating and who

sustained severe beatings when left alone in his care. See Hicks, supra at

1127 (“[T]he evidence about appellant’s prior relationships with and assaults

upon Alston, Washington and Chavez showed they were strikingly similar to

the circumstances surrounding his relationship with the victim, her injuries,

and her subsequent death, such that there was a logical connection between

them.”); see also Commonwealth v. Boczowski, 846 A.2d 75, 89 (Pa.

2004) (“Given the remarkable similarity between the manner in which both of

appellant’s wives were killed, evidence concerning the circumstances of

Elaine’s death supported a reasonable inference that Maryann’s death was not

accidental, but rather, was a result of appellant’s deliberate act.”).2

       However, in Hicks, our Supreme Court also recognized that “[w]here a

logical connection between the other crimes and the underlying charged crime


____________________________________________


2 The trial court explained, evidence of Appellant’s prior bad acts was
admissible to “the chain of events and pattern of abuse . . . [Appellant’s] intent
and malice toward the victim and absence of mistake . . . [and] a common
scheme or plan.” Trial Court Opinion, 4/9/18, at 20.

                                          - 10 -
J-A03003-19


has been established . . . the court must also determine whether the probative

value of the evidence outweighs any unfair prejudice.” Hicks, supra at 1128

(citing Pa.R.E. 404(b)(2)). “Obviously, the impact of introducing evidence of

other crimes is significant and may be highly prejudicial.       However, such

evidence is also highly probative when the Commonwealth’s case is otherwise

based largely on circumstantial evidence.” Id. (citations omitted); see also

Boczowski, supra (concluding that evidence of the similarity of the manner

in which his first wife died was highly relevant in his murder trial of his second

wife, and that its probative value outweighed any potential for unfair

prejudice).

      In this case, the trial court considered the potential for prejudice,

observing that it was “obliged to balance the probative value of the evidence

against its prejudicial impact,” and that “prejudicial evidence may be

admissible so long as it is not unduly so.” Trial Court Opinion, 4/9/18, at 20.

The trial court also provided cautionary instructions to the jury, both

immediately after Detective McCue testified and during closing instructions,

limiting the manner in which it could consider the prior convictions, and

admonishing it from considering the conviction as evidence of Appellant’s

propensity to commit the crimes at issue. N.T. Trial, 5/30/17, at 72-73, 585-




                                     - 11 -
J-A03003-19


86.3 On the facts herein, as in Hicks, “the probative value of the evidence to

the Commonwealth’s largely circumstantial case clearly outweighed any unfair

prejudicial effect, which was properly limited by the trial court’s cautionary

instructions to the jury.” Hicks, supra at 1129; see also Commonwealth

v. Harris, 817 A.2d 1033, 1053 (Pa. 2002) (holding that a jury is presumed

to follow the trial court’s instructions on the law).          We find no abuse of

discretion in the trial court’s evidentiary rulings, or in its denial of Appellant’s

request for a mistrial. Accordingly, Appellant’s first issue fails.

       In his second issue, Appellant claims that the trial court abused its

discretion in denying, in part, his motion in limine to exclude portions of the

two-hour-long       interrogation     video.       Appellant   concedes   that   the

Commonwealth was entitled to use parts of the video, including anything he

said, and any question posed to him by police that was designed to elicit his

version of events. Appellant’s brief at 25-26. However, Appellant maintains



____________________________________________


3 When providing final instructions to the jury, the trial court provided the
following cautionary instruction about Appellant’s prior convictions:

       This evidence is before you for the purpose of tending to show
       opportunity, intent, common scheme, or plan and the identity and
       the absence of mistake or accident with respect to the incident
       that occurred. [T]he evidence must be considered by you in no
       other way. You may not regard this evidence as showing that
       [Appellant] is a person of bad character or criminal tendencies
       which might incline you to find guilt. You may consider it only for
       the purpose that I’ve set forth to you.

N.T. Trial, 5/30/17, at 585-86

                                          - 12 -
J-A03003-19


that “[t]he evidence contained on the video . . . allow[ed] the police to testify

to matters not in evidence, to cross[-]examine [Appellant] when he did not

take the witness stand at trial, and to use inflammatory and prejudicial

statements to bias the jury against [Appellant].” Id. at 25. In response, the

Commonwealth argues that Appellant waived several aspects of his present

challenge to the admission of the interrogation video. Commonwealth’s brief

at 45-46.

      At the hearing on pretrial motions, Appellant’s counsel offered the

following   generalized   argument    regarding   police    statements   in   the

interrogation video:

             It’s 80 percent a statement on speech from police detectives
      about medical things they have no competency to testify, legal
      opinions which they have no competency to testify, hearsay
      evidence, facts not in evidence, facts which aren’t true, calling my
      client “evil person.” You know it’s not - - the jury, under no
      circumstances would be permitted to hear that if it were in the
      courtroom. And I object to the Commonwealth playing them in
      this statement and the jury hearing them.

             [O]ur concern with the discussions related to the plea is that
      the police officers go beyond simply stating that he previously pled
      guilty. They go on to make the implication - - by calling him evil,
      we think it would prejudice the jury in a very - - it’s very highly
      prejudicial for the jury to hear.

N.T. Pretrial Hearing, 5/17-19/15, at 27-28, 39-40. Although Appellant filed

several pretrial motions, he did not specifically challenge any police

statements in the video until the pretrial hearing.        See Omnibus Pretrial

Motion, 7/24/15, at unnumbered 2, 7 (where Appellant moved in limine to

preclude, inter alia, the admission of unspecified statements that he made at

                                     - 13 -
J-A03003-19


the time of his arrest and interrogation, and made no reference to police

statements).4 At the pretrial hearing, Appellant’s counsel did not recite any

specific police statement, nor did he identify the legal ground relied upon for

the exclusion of any particular police statement. Instead, he merely identified

the page and line numbers of sixty-five portions of the transcript of the video

which he contended should be redacted, without additional explanation or

argument.      See id. at 44-45.          The trial court took the matter under

advisement, and thereafter agreed to redact several parts of the video, but

denied Appellant’s request to redact the remaining portions.

       During trial, when the Commonwealth moved to admit the interrogation

video into evidence, Appellant’s counsel advised the trial court that, earlier

that day, he had filed a motion in limine memorializing Appellant’s objections

to the unredacted portions of the video, as stated at the pretrial hearing. The

trial court indicated that it had not seen the newly-filed motion, and requested

a copy. In the motion, Appellant argued that (1) although the trial court had

ruled that the Commonwealth could introduce his prior convictions for a

limited purpose under Pa.R.E. 404(b), commentary made by police officers in

different segments of the video exceeded that purpose and “impermissibly

draw the conclusion that because [Appellant] previously pled guilty to charges

involving children, he must be guilty of the instant offenses;” (2) “[s]egments


____________________________________________


4 On appeal, Appellant does not challenge the statements that he made during
the interrogation video.

                                          - 14 -
J-A03003-19


of the video discussing the fact that drugs were located with [Appellant’s]

belongings in the third floor bedroom . . . constitutes impermissible [Pa.R.E.]

404(b) evidence of which [Appellant] was never provided the required notice;”

(3) [t]he officers’ comments “I think you’re pure evil (among others) are

impermissible pursuant to [Pa.R.E.] 403, as they serve only to inflame the

passions of the jury and play to the emotional nature of the case;” and (4)

“[t]he officers’ comments concerning child abuse and the medical condition of

[victim] are impermissible, as the officers are not medical experts qualified to

provide any opinion under [Pa.R.E.] 701 and 702.” Motion in Limine, 5/25/17,

at 6-7. The trial court denied the motion in limine. Appellant made no further

objections, and the partially redacted interrogation video was played for the

jury. Appellant filed a post-sentence motion raising the same four arguments

stated in the motion in limine.

       On appeal, Appellant asserts several new grounds for exclusion of the

remaining unredacted portions of the video. In addition to police statements

referencing Appellant’s evil character and prior convictions,5 he claims, for the

first time, that the police statements also violate his Fifth and Sixth

Amendment rights; improperly call him a liar; are generally irrelevant and/or


____________________________________________


5Appellant has apparently abandoned his arguments that the trial court erred
by denying his motion in limine as to police statements concerning (1) child
abuse and the medical condition of the victim under Pa.R.E. 701 and 702; and
(2) Appellant’s drug use and possession on the basis that the Commonwealth
did not provide notice of its intent to reference such evidence as required by
Pa.R.E. 404(b)(3) .

                                          - 15 -
J-A03003-19


constitute impermissible lay opinion; violate Pa.R.E. 611(a) as being

argumentative and compound; improperly reference Appellant’s prior lawyer;

improperly reference his drug use and possession on the basis that such

evidence is irrelevant and prejudicial; and improperly inquire about the

victim’s family.

      As indicated previously, in order to preserve a claim that the trial court

erred in overruling an objection, a party must make a timely and specific

objection before the trial court. Pa.R.E. 103(a)(1)(B); see also Olsen, supra

at 1050. Where a litigant objects to evidence on appeal on a different ground

than that asserted at trial, we will not consider the new objection since it has

not been properly preserved for appellate review. Stulz v. Boswell, 453 A.2d

1006, 1010 (Pa. 1982); see also Mitchell v. Gravely Int’l, 698 A.2d 618,

621 (Pa.Super. 1997) (holding that a party complaining on appeal of the

admission of evidence objected to in the court below will be limited to the

specific objection made at trial).

      At trial, Appellant identified only four bases for redaction of the police

statements in the interrogation video: police references to his prior convictions

exceeded the limited use permitted under Pa.R.E. 404(b); the Commonwealth

failed to provide notice of its intent to reference his drug possession and usage

as required by Pa.R.E. 404(b)(3); police statements that Appellant had an evil

character violated Pa.R.E. 403; and police improperly referenced the child

abuse and victim’s medical condition in violation of Pa.R.E. 701 and 702.


                                     - 16 -
J-A03003-19


Thus, only these challenges to the interrogation video are preserved for our

review.     See    Pa.R.A.P.   302(a);    Pa.R.E.   103(a)(1)(B);    see    also

Commonwealth v. Gordon, 246 A.2d 325, 327-28 (Pa. 1968) (holding that

where the introduction of evidence is objected to at trial for a specific reason,

other reasons are waived and may not be asserted post-trial for the first time).

      With respect to police statements in the interrogation video referencing

Appellant’s prior convictions, we have already determined, supra, that, on the

facts herein, the probative value of the references at trial to Appellant’s prior

convictions outweighed any unfair prejudice, which was properly limited by

the trial court’s cautionary instructions to the jury. As we apply this same

analysis to such references in the interrogation video, we conclude that the

trial court did not abuse its discretion in declining to redact police statements

referencing Appellant’s prior convictions.

      With respect to police statements in the interrogation video calling him

“evil,” Appellant relies exclusively on Commonwealth v. Kitchen, 730 A.2d

513 (Pa.Super. 1999), wherein this Court affirmed the trial court’s redaction

of portions of an interrogation video where the police, either directly or

indirectly, accused the defendant of lying. In so ruling, we held that “[w]hen

the troopers stated to [the defendant], ‘You're lying,’ or ‘We know that you’re

lying’ or phrases to that effect, their statements were akin to a prosecutor

offering his or her opinion of the truth or falsity of the evidence presented by

a criminal defendant, and such opinions are inadmissible at trial.” Id. at 521.


                                     - 17 -
J-A03003-19


Notably, Kitchen did not involve any police statements implying or stating

that the defendant had an evil character.      Rather, the Kitchen Court was

concerned with police statement’s regarding the defendant’s veracity.         We

believe this distinction is critical. A reference to a defendant’s character as

evil cannot be equated with offering an opinion as to the truth or falsity of his

or her statements.

      Moreover, the only police statement using the word “evil” that Appellant

identified in his brief is the following statement by Detective Fleske, “What I’m

saying is, like I said before, I don’t think you’re evil.” Appellant’s brief at

29 (citing Interrogation Video Transcript, 12/10/14, at 68).         Contrary to

Appellant’s claim otherwise, the detective clearly did not call him evil in this

instance.

      In his argument, Appellant references the portion of the transcript of

the interrogation video that he asserts supports his claim that the officers

called him evil. However, while our review of the transcript reveals several

other remarks by police using the word “evil,” most, like the one referenced

above, consist of Detective Fleske’s comments that he does not believe that

Appellant is evil. See Interrogation Video Transcript, 12/19/14, at 65-66.

      In another reference, Detective Fleske posed the following question:

“You saw it off in the past.   You think you’re an evil person?”      Id. at 65.

Appellant responded to that question by stating “I do not.” Id. According to

Kitchen,    objectionable   comments    contained    in   question   format   are


                                     - 18 -
J-A03003-19


admissible. See Kitchen, supra at 522 (“None of these police inquiries need

to be redacted from the videotapes since they were in question form, did not

involve an opinion as to the truth or falsity of [a]ppellee’s statements or an

opinion as to the guilt of [a]ppellee, and [a]ppellee offered responses to the

inquiries.”).

        In two instances, however, Detective Laney actually called Appellant

evil.

        DETECTIVE LANEY: See, I kind of disagree totally with him and
        this isn’t a good cop-bad cop. I think you are absolutely evil. I
        think you prey on children. I think that’s your MO. I think that
        you severely beat a developmentally disabled kid again. It’s not
        you but I pled guilty to it. You have relationships with these
        women that have zero self-esteem who anybody that came along
        that seemed half decent, all outward appearances, you look like a
        decent guy but again, somewhere in your life your train got
        derailed. For lack of better words you’re all fucked up now. You
        have been for a while. You don’t plead guilty to something you
        didn’t do.

Appendix G (Interrogation Video Transcript, 12/19/14, at 70).

        DETECTIVE LANEY: It’s not good, pal. It’s not good. Down at the
        ACJ, state prison, you’re a baby killer. Now, if I listen to him, he
        thinks that you know the difference between good and evil. I
        totally disagree. I’m being a hundred percent honest. I think you
        are pure evil but if there’s any remorse in your [sic] whatsoever,
        the only thing I’m holding out of, the only thing, the only hope
        that I’m holding out for you is I think something happened to your
        [sic] personally.

Appendix H (Interrogation Video Transcript, 12/19/14, at 75).

        Detective Laney’s statements cannot be read in a vacuum.               When

examined in the context of the transcript of the interrogation video as a whole,

it is clear that the detectives are confronting Appellant with his aggravated

                                       - 19 -
J-A03003-19


assault and EWOC convictions for the severe beating of four-year-old H.P., a

developmentally disabled child, in an effort to elicit a confession from

Appellant regarding the injuries inflicted upon K.N. While Detective Laney’s

accusations that Appellant is evil are clearly prejudicial, they appear to be

made in reference to the fact that Appellant pled guilty to beating H.P. We

have already determined, supra, that the probative value of Appellant’s prior

convictions outweighed their prejudicial impact.         Since Detective Laney’s

comments were made in reference to those convictions, of which the jury was

already aware, we deem any error in their admission to be harmless. See

Commonwealth v. Hughes, 639 A.2d 763, 771 (Pa. 1994) (holding that

where the objectionable statement was merely cumulative of other evidence

already admitted, the admission is harmless); see also Commonwealth v.

Green, 162 A.3d 509, 519 (Pa.Super. 2017) (en banc) (“Not all errors at trial

. . . entitle an appellant to a new trial, and [t]he harmless error doctrine, as

adopted in Pennsylvania, reflects the reality that the accused is entitled to a

fair trial, not a perfect trial ....” (citation omitted)). Hence no relief is due on

Appellant’s second issue.

      In his third issue, Appellant contends that the trial court should have

granted a mistrial when Dr. Omalu testified beyond the scope of his expert

report. According to Appellant, Dr. Omalu improperly testified regarding the

rotation of the brain inside the skull, the evaluation of the spinal cord, retinal

injuries and shaken baby syndrome. Appellant claims that he was denied the


                                      - 20 -
J-A03003-19


opportunity to meaningfully respond to Dr. Omalu’s testimony because he

could not predict that the doctor would testify to matters outside of his expert

report. According to Appellant, the trial court should have granted a mistrial,

since he was denied the fair opportunity to prepare a cross-examination of the

doctor. Appellant’s brief at 23-24.

       Although there are no rules of procedure in criminal cases precisely

governing the scope of expert trial testimony,6 it cannot be asserted that

either the Commonwealth or a defendant has carte blanche to allow an expert

to   testify   beyond    the    information    contained   in   his   or   her    report.

Commonwealth v. Roles, 116 A.3d 122 (Pa.Super. 2015).                            To hold



____________________________________________


6 Pennsylvania Rule of Criminal Procedure 573 pertains to pretrial discovery in
criminal proceedings, and provides, in relevant part, as follows:

       (B) Disclosure by the Commonwealth.

       (1) Mandatory. In all court cases, on request by the defendant,
       and subject to any protective order which the Commonwealth
       might obtain under this rule, the Commonwealth shall disclose to
       the defendant’s attorney all of the following requested items or
       information, provided they are material to the instant case. The
       Commonwealth shall, when applicable, permit the defendant’s
       attorney to inspect and copy or photograph such items.

               ....

       (e) any results or reports of scientific tests, expert opinions, and
       written or recorded reports of polygraph examinations or other
       physical or mental examinations of the defendant that are within
       the possession or control of the attorney for the Commonwealth;

Pa.R.Crim.P. 573(B)(1)(e).

                                          - 21 -
J-A03003-19


otherwise would eviscerate the requirement that reports be disclosed. Id. In

Commonwealth v. Stith, 644 A.2d 193 (Pa.Super. 1994), this Court

discussed the civil rules in the context of a criminal case. There, the appellant

conceded that no criminal case law discussed the proper remedy when “the

Commonwealth introduces expert testimony exceeding the scope of an expert

report.” Id. at 197. Therefore, Stith relied on Pa.R.C.P. 4003.5(c), and civil

jurisprudence governing expert reports to argue that an expert is not

permitted to testify beyond the scope of his report. Rule 4003.5(c) states in

pertinent part,

      (c) To the extent that the facts known or opinions held by an
      expert have been developed in discovery proceedings . . . his
      direct testimony at trial may not be inconsistent with or go beyond
      the fair scope of his testimony in the discovery proceedings as set
      forth in his ... separate report . . . However, he shall not be
      prevented from testifying as to facts or opinions on matters on
      which he has not been interrogated in the discovery proceedings.

Pa.R.C.P. 4003.5(c). In Stith, however, this Court concluded that the expert

did not testify beyond the fair scope of his report.

      Instantly, Dr. Omalu prepared an expert report dated April 22, 2017,

and a supplemental expert report dated May 7, 2017. He indicated that, in

conducting his independent assessment of the case, he reviewed the medical

records, autopsy report, neuropathology report, autopsy pictures, tissue

histological slides, and Ms. Vojtash’s statement. Omalu Supplemental Report,

5/7/17, at 2. He concluded that “[t]he total configurations and constellations

of patterns of traumas noted and observed on [the victim] are diagnostic of,


                                     - 22 -
J-A03003-19


and consistent with Non-Accidental Trauma in a Child induced by an adult

caregiver who was in sole custody of the child.” Id. Further, in both reports,

he indicated that he “agree[d] with the findings, interpretations and diagnosis

stated in the medical records by the clinicians who attended to [the victim,] .

. . in the autopsy report by Dr. Shakir[, and] in the neuropathology report by

Dr. Clark.”     Omalu Report, 4/22/17, at 3; Omalu Supplemental Report,

5/7/17, at 2.

      Notably, at trial, Dr. Berger, the on-call pediatrician who evaluated the

victim for signs of child abuse upon her admission to Children’s Hospital and

clinically diagnosed her with abusive head trauma, testified that she reviewed

the x-rays and CT scans taken of the victim which reflected “extensive retinal

hemorrhaging in both of the eyes . . . and that virtually never occurs except

in cases of abusive head trauma or shaken baby.” N.T. Trial, 5/23/17, at 255-

56, 270-71.      Dr. Shakir, who performed an autopsy of the victim and

concluded that she died of blunt force trauma to the head as a result of

homicide, testified regarding the extensive brain injuries suffered by the

victim, as well as his evaluation of her spinal cord. Id., 5/25/17, at 397, 401,

404, 417.

      Dr. Omalu’s expert reports specifically indicated that he agreed with the

findings, interpretations and diagnosis of Dr. Shakir and the clinicians who

attended to the victim, which were admitted into evidence. Thus, his opinions

were not a surprise to Appellant. None of his testimony was beyond the fair


                                     - 23 -
J-A03003-19


scope of his reports since a “fair extension” of his reports would be to explain

the very findings, interpretations and diagnosis with which he agreed. The

fact that Dr. Omalu’s report did not specifically refer to the rotation of the

brain inside the skull, the evaluation of the spinal cord, retinal injuries and

shaken baby syndrome is of no moment, as he implicitly referenced those

findings.   Because we conclude that Dr. Omalu’s testimony was a fair

extension of his report, the trial court did not abuse its discretion by refusing

to grant a mistrial following his expert testimony at trial.

      Even assuming, arguendo, that Dr. Omalu’s testimony exceeded the

scope of his expert reports, Appellant would not automatically be entitled to a

new trial, since he must also establish “that the introduction of the expert

testimony caused him prejudice to the degree that it affected his trial strategy

or likely affected the outcome of the proceedings.”       Roles, supra at 133

(citations omitted). Here, Appellant has shown no prejudice from Dr. Omalu’s

testimony. Beyond his bald allegations of prejudice, Appellant’s brief is devoid

of any assertion that Dr. Omalu’s testimony changed or impacted his trial

strategy.   Nor does he demonstrate, much less argue, that the expert

testimony likely affected the outcome of the proceedings.               See id.

Accordingly, Appellant’s third issue is without merit.

      In his final issue, Appellant contends that the evidence was insufficient

to support his convictions.

           [O]ur standard of review of sufficiency claims requires that
      we evaluate the record in the light most favorable to the verdict

                                     - 24 -
J-A03003-19


      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission thereof
      by the accused, beyond a reasonable doubt. Nevertheless, the
      Commonwealth need not establish guilt to a mathematical
      certainty. [T]he facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with the
      defendant’s innocence. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa.Super. 2013) (citations

and quotation marks omitted).

      With respect to his third-degree murder conviction, Appellant claims

that the Commonwealth failed to establish the element of malice because none

of the witnesses who testified saw him touch or harm the victim on the night

in question, or heard any loud noise consistent with the injuries sustained. He

argues, without any explanation, that Dr. Berger testified that it takes forty-

eight to seventy-two hours for a brain to swell, Dr. Shakir stated that the

fracture in the victim’s humerus was seven to ten days old, and Dr. Omalu

testified that the victim’s symptoms could manifest in less than two hours.

Appellant also points to Ms. Vojtash’s statement that the victim made the

same cry earlier in the day that she made that night, and notes that he was

not at the home when the earlier cry was made.             With respect to his

aggravated    assault   conviction,   Appellant   baldly   contends   that   the

Commonwealth failed to present any evidence that he acted knowingly,

intentionally, or recklessly.   Similarly, Appellant asserts that the evidence

                                      - 25 -
J-A03003-19


supporting his EWOC conviction is insufficient because the Commonwealth

failed to establish that he acted knowingly to endanger the victim or that he

was a caregiver to her. For the reasons explained infra, all of these arguments

fail.

        As developed by case law, the elements of third-degree murder are (1) a

killing; and (2) legal malice. Appellant’s sufficiency claims assails the evidence

that the Commonwealth presented to establish that he acted with malice.

Malice exists where there is a particular ill-will, and also where there is a

wickedness of disposition, hardness of heart, wanton conduct, cruelty,

recklessness of consequences and a mind regardless of social duty.

Commonwealth v. Golphin, 161 A.3d 1009, 1018 (Pa.Super. 2017).

Further, “[t]he Commonwealth may sustain its burden of proving every

element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Id.

        Instantly, the Commonwealth adduced evidence during the trial court to

prove beyond reasonable doubt that Appellant acted with malice. Indeed, the

court produced ample medical evidence that K.N. died of non-accidental

trauma to the brain and that Appellant was the only person with the child

when the injuries occurred. Recall that Dr. Berger testified that she evaluated

K.N. for signs of child abuse and clinically diagnosed her with abusive head

trauma indicative of shaken baby syndrome. N.T. Trial, 5/23/17, at 255-56,

270-71. Likewise, Dr. Omalu provided a similar conclusion that the child’s


                                     - 26 -
J-A03003-19


injuries “are diagnostic of, and consistent with Non-Accidental Trauma in a

Child induced by an adult caregiver who was in sole custody of the child.”

Omalu Supplemental Report, 5/7/17, at 2.

       Similarly, to the extent that the crux of Appellant’s claim is that the

Commonwealth neglected to identify him as the perpetrator of abuse, that

assertion also fails. Ms. Vojtash’s testimony established that Appellant was

alone with the baby when the injuries occurred.      Specifically, Ms. Vojtash

testified that immediately prior to the incident, she, Appellant, and five-and-

one-half-month-old K.N. were in the third floor bedroom of the residence that

Ms. Vojtash and her three children shared with several other family members.

K.N. was sleeping in her crib when Ms. Vojtash left her and Appellant alone in

the room to go to the first floor and prepare snacks for her son and some of

her nieces who were visiting. N.T. Trial, 5/22/17, at 151-52. Ms. Vojtash was

away from the room approximately ten minutes when her brother alerted her

that he heard the baby screaming from the third floor. Id. at 153-54. Ms.

Vojtash ran up the stairs and found K.N. in her crib crying, and Appellant

standing at the foot of the crib. Id. at 154. When she asked Appellant what

happened, he responded, “he didn't know. [K.N.] just started crying.” Id. at

155.

       When viewed in favor of the Commonwealth as the verdict winner, the

foregoing testimony establishes beyond a reasonable doubt that K.N. was

alone with Appellant when she received non-accidental trauma to the brain.


                                    - 27 -
J-A03003-19


Appellant’s arguments to the contrary are misplaced. Plainly, his references

to the medical testimony concerning the development of the injuries and his

concomitant contention that none of the witnesses observed him harming K.N.

on the night of the incident challenge the weight of the fact-finder’s

determinations rather than the sufficiency of the evidence that the

Commonwealth adduced to prove each element of murder beyond a

reasonable doubt.    As the Commonwealth’s evidence is not “so patently

unreliable that the jury was forced to engage in surmise and conjecture in

arriving at [the] verdict[,]”no relief is due. Commonwealth v. Brown, 52

A.3d 1139, 1166 (Pa. 2012) (addressing sufficiency claim through the lens of

allegedly unreliable and/or contradictory evidence).

      Appellant’s final two sufficiency claims are conclusory statements

asserting that the Commonwealth failed to prove the mens rea for aggravated

assault of a child and EWOC, respectively. Again, Appellant’s claims fail.

      A person commits aggravated assault of a child when he “attempts to

cause or intentionally, knowingly or recklessly causes serious bodily injury to

a child less than 13 years of age[.]” 18 Pa.C.S. § 2702(a)(9). Likewise, with

regard to EWOC, a person supervising the welfare of a child commits the

offense if he “knowingly endangers the welfare of a child by violating a duty

of care, protection or support.” 18 Pa.C.S. § 4304(a). The testimony that we

outlined supra in addressing Appellant’s murder conviction also sustains the

Commonwealth’s burden of prove as to the instant offenses. Stated plainly,


                                    - 28 -
J-A03003-19


the medical testimony and circumstantial evidence established that, while

tending to the five-and-one-half month old baby that Ms. Vojtash left in his

supervision, Appellant knowing violated his duty of care by causing the child

to suffer severe head trauma which Dr. Berger and Dr. Omalu both diagnosed

as intentional child abuse.   N.T. Trial, 5/23/17, at 255-56, 270-71; Omalu

Supplemental Report, 5/7/17, at 2. Appellant’s sufficiency argument cannot

succeed.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2019




                                    - 29 -